UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7764



JOHN J. SIMMONS,

                                              Plaintiff - Appellant,

          versus

JIM DUNN, Former Solicitor of the Georgetown
County Solicitor's Office; NELSON BROWN,
Georgetown Police Officer; LARRY C. BATSON,
SCDC General Counsel; JOHN G. NORRIS, Chief of
SCDC Offender Records Branch; FLORA BROOKS
BOYD, Warden,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-93-1443-2-8AJ)

Submitted:   March 26, 1996                 Decided:   April 16, 1996


Before WIDENER and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John J. Simmons, Appellant Pro Se. Stephen Peterson Groves, Sr.,
Carol Brittian Ervin, YOUNG, CLEMENT, RIVERS & TISDALE, Charleston,
South Carolina; Arrigo Paul Carotti, John Betts McCutcheon, Jr.,
MCCUTCHEON, MCCUTCHEON & BAXTER, P.A., Conway, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Simmons v. Dunn,
No. CA-93-1443-2-8AJ (D.S.C. Oct. 3, 1995). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2